Case 1:20-cv-01118-JDT-cgc Document 9 Filed 07/14/20 Page 1 of 3               PageID 79




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

HENRY DARNELL TALLEY,                        )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )          No. 20-1118-JDT-cgc
                                             )
OFFICER MCKINNEY, ET AL.,                    )
                                             )
      Defendants.                            )


  ORDER DENYING MOTIONS TO SERVE PROCESS AND APPOINT COUNSEL


       The pro se prisoner Plaintiff, Henry Darnell Talley, filed a civil complaint pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) The Court granted leave to proceed in forma pauperis

and assessed the filing fee pursuant to 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) Talley has

now filed a motion to serve the Defendants with process and a motion to appoint counsel.

(ECF Nos. 7 & 8.)

      Under 28 U.S.C. § 1915A(a) the Court must “review, before docketing, if feasible

or, in any event, as soon as practicable after docketing, a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” This Court’s Local Rules further provide that in all pro se prisoner

cases, “the Clerk will issue summonses only if directed to do so by the Court following

screening pursuant to 28 U.S.C. § 1915A and, if applicable, 28 U.S.C. § 1915(e)(2)(B).”

LR 4.1(b)(3).
Case 1:20-cv-01118-JDT-cgc Document 9 Filed 07/14/20 Page 2 of 3                  PageID 80




       Because the Court has not yet screened this case, the motion to serve process is

DENIED. If the Court ultimately directs the Clerk to issue process, that process will be

served by the U.S. Marshal. See LR 4.1(b)(3)(B).

       Pursuant to 28 U.S.C. § 1915(e)(1), the “court may request an attorney to represent

any person unable to afford counsel.” However, “[t]he appointment of counsel in a civil

proceeding is not a constitutional right.” Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir.

2003); see also Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (“[T]he plaintiffs

were not entitled to have counsel appointed because this is a civil lawsuit.”); Lavado v.

Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993) (no constitutional right to counsel in a civil

case); Farmer v. Haas, 990 F.2d 319, 323 (7th Cir. 1993) (“There is no constitutional or .

. . statutory right to counsel in federal civil cases . . . .”). Appointment of counsel is “a

privilege that is justified only by exceptional circumstances.” Lavado, 992 F.2d at 606

(internal quotation marks and citation omitted). “In determining whether ‘exceptional

circumstances’ exist, courts have examined the type of case and the abilities of the plaintiff

to represent himself. This generally involves a determination of the complexity of the

factual and legal issues involved.” Id. at 606 (internal quotation marks and citations

omitted). Appointment of counsel is not appropriate when a pro se litigant’s claims are

frivolous or when his chances of success are extremely slim. Id. (citing Mars v. Hanberry,

752 F.2d 254, 256 (6th Cir. 1985)); see also Cleary v. Mukasey, 307 F. App’x 963, 965

(6th Cir. 2009) (same). “[I]n contrast to criminal defendants, civil litigants unable to afford

counsel cannot ordinarily” have counsel appointed unless “there is a risk of loss of liberty,

as in mental commitment or juvenile delinquency proceedings.” Iannaccone v. Law, 142

                                              2
Case 1:20-cv-01118-JDT-cgc Document 9 Filed 07/14/20 Page 3 of 3                 PageID 81




F.3d 553, 556 (2d Cir. 1998), cited in Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir.

2002).

         As stated, at this stage of the case, the complaint is still undergoing the screening

process pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A. Therefore, Talley has not satisfied

his burden of demonstrating that the Court should exercise its discretion to appoint counsel

at this time. The motion for appointment of counsel also is DENIED.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                               3
